 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RAUL BENJAMIN GUTIERREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00061-DAD-BAM
12                     Plaintiff,
13    vs.                                           MOTION FOR RETURN OF PASSPORT; AND
                                                    ORDER
14    RAUL BENJAMIN GUTIERREZ
15                    Defendant.
16
17          Defendant, by his attorney, hereby moves the Court for an Order directing the Clerk of
18   this Court to return defendant’s Passport as it no longer needs to be held as a condition of pretrial
19   release.
20          In support of this request, the defendant offers the following:
21          1.      On March 21, 2019, Mr. Gutierrez was released on the instant case on a number
22   of pretrial conditions, including surrendering his passport. See Dkt. #8, 9.
23          2.      Mr. Gutierrez entered a guilty plea and was on sentenced on April 27, 2021,
24   receiving a sentence of time-served, 60-months of supervised release, and a $100 special
25   assessment.
26          3.      The Judgment was filed on April 27, 2021. Dkt. #53.
27          4.      As there are no further conditions for Mr. Gutierrez to fulfill and he has been
28   sentenced to time-served, he requests return of his passport.
 1                                               Respectfully submitted,
 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   Date: April 28, 2021                        /s/ Charles J. Lee
                                                 CHARLES J. LEE
 5                                               Assistant Federal Defender
                                                 Attorneys for Defendant
 6                                               RAUL BENJAMIN GUTIERREZ
 7
 8
                                                 ORDER
 9
            IT IS SO ORDERED that Defendant RAUL BENJAMIN GUTIERREZ’S Passport shall
10
     be returned to the defendant forthwith.
11
12
     IT IS SO ORDERED.
13
14      Dated:     April 28, 2021                          /s/ Barbara     A. McAuliffe   _
                                                     UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Gutierrez: Motion for Return of Passport     -2-
